William H. Rehnquist: We'll hear argument first this morning in Number oh oh one five one nine, United States against Ralph Arvizu. Mr. Schlick.
Austin C. Schlick: Mr. Chief Justice, and may it please the Court. Since Terry, this Court has held repeatedly that reasonable suspicion analysis requires a common sense evaluation of the totality of the circumstances. The decision below is fundamentally inconsistent with that rule because it requires law enforcement officers to disregard potentially relevant facts when determining whether investigative stop is warranted. This Court's decisions in Cortez and Sokolow are especially clear in rejecting attempts to put categories of facts off limits. In Cortez, the Court held that a vehicle's route, the timing of its trip, and its capacity for carrying carrying illegal aliens together established reasonable suspicion, notwithstanding that each of those facts independently might be consistent with innocent travel. In Sokolow, the Court rejected a rule that would have limited officers' ability to consider the personal characteristics of suspected drug smugglers. The Court held that that sort of rule adds to the difficulty of applying the reasonable suspicion standard. It does not ease it. And the Court further confirmed that innocent facts, facts consistent with innocent travel, in themselves may together establish reasonable suspicion. In this case, the Ninth Circuit attempted to establish a rule that would bar categorically consideration of certain facts that the court deemed innocent. That that rule presents two fundamental problems. The first is that it doesn't accommodate the subtleties of real world encounters. For every categorical rule, there would have to be exceptions and subrules, and even if law enforcement officers could be asked to master those, they would still then have to anticipate new situations, and those rules could not provide guidance when...
Ruth Bader Ginsburg: Mr. Schlick, you said we'd- this is an area in which one can use one's common sense, and I thought that what the Ninth Circuit was telling us was that some items in that list under all circumstances wouldn't cast suspicion. And one was cert- had a certain familiar ring with me that when you see a police car, you slow down. This wasn't a car that came to a screeching halt or was trying to dodge it, and then it just slowed down. And isn't that a most natural reaction?
Austin C. Schlick: The problem, Justice Ginsburg, was that the Ninth Circuit didn't admit of situations in which deceleration might be relevant. For example, in the Fifth Circuit's Villalobos case, which we cited in our brief, the law enforcement officer pulled in front of the vehicle that was suspected. The vehicle then slowed to drop back away from the law enforcement vehicle, and the Border Patrol officer in that case deemed that suspicious, that it appeared the vehicle had changed its speed in order to increase its distance from the law...
Ruth Bader Ginsburg: But they weren- weren't talking about that case. They were talking about this case. And I thought what they were saying was that there was nothing suspicious about the slowdown here, and if that's all that you have, s- it it won't do.
Austin C. Schlick: Justice Ginsburg, we read the court of appeals opinion as attempting to establish categorical rules. On page twelve A of the petition appendix, the court says, we attempt here to describe and clearly delimit the extent to which certain factors may be considered by law enforcement officers in making su- in stops such as the stop here. On the same page, slowing down after spotting a law enforcement vehicle is an entirely normal response that is in no way indicative of criminal activity. That that appears not to have made a possibil- of the possibility that deceleration may in some context be suspicious. And indeed, in the Ninth Circuit's Sigmond-Ballesteros case, decided after this case, the Ninth Circuit interpreted its decision in this case as holding that only certain factors may be considered by law enforcement officers when making stops. And it's it's that categorical rule that is inconsistent with the totality of the circumstances test. [Inaudible]
Antonin Scalia: I suppose it would be suspicious if i- if you're on a highway that has not only a maximum speed but a minimum speed, and and the car slows down twenty miles below the minimum when it when it sees a police officer. That that wouldn't be a normal reaction, would it?
Austin C. Schlick: No, it d- it ordinarily would not.
Antonin Scalia: And d- and do you think it's a normal reaction always to slow down when one sees a police a police car even if you happen to be going ten miles below the speed limit already?
Austin C. Schlick: It It may depend on the particular area, and that's that may be a question on which you would look to the law enforcement officer's experience and expertise.
Antonin Scalia: I don't do it. Maybe you do it. But if I'm ten miles under the speed limit already, I I don't immediately slow down when I see a police car. I I don't know why you are willing to accept that as a as an image of reality that everybody slows down when you see a police car. If you're if you're going over the speed limit, I assume you do. [Inaudible]
Austin C. Schlick: I I think your intuition accords wi- with common experience and the holdings of most courts.
Ruth Bader Ginsburg: The There was a concrete record here of what this driver was doing, and he wasn't going ten miles an hour. He was going a a normal speed.
Austin C. Schlick: Justice Ginsburg, on page fifty seven of the joint appendix, Agent Stoddard testified that the extreme deceleration in this case, from about fifty to fifty five miles per hour down to about twenty five or thirty miles per hour, was not normal and did set respondent's vehicle apart from ordinary traffic on those roads.
Antonin Scalia: What was the speed limit on the roads?
Austin C. Schlick: uh Between twenty five miles per hour and thirty five miles per hour, Your Honor.
Ruth Bader Ginsburg: And that's what he slowed down...
Ruth Bader Ginsburg: to... That was...
William H. Rehnquist: an established speed limit?
Austin C. Schlick: Yes, Your Honor.
Antonin Scalia: What what was the portion where where he slowed down? I mean, it was twenty five to thirty five? No.
Austin C. Schlick: I I I don't know for sure.
Ruth Bader Ginsburg: But that's what he slowed down to.
Austin C. Schlick: That...
Antonin Scalia: Well, That sounds a lot more reasonable then.
Austin C. Schlick: Again, Agent Stoddard testified that that sort of deceleration, that speed, was not common in the area, and it...
Speaker: I mean, that might be an error...
Antonin Scalia: zipping along at fifty despite seeing a police car.
William H. Rehnquist: It's Arizona.
Austin C. Schlick: No, Mr. Chief Justice.
Anthony M. Kennedy: Is this the one on exhibit five of the joint appendix, or have I got the wrong road there? This Exhibit five is Kuykendall Cutoff Road and Rucker Canyon Road.
Austin C. Schlick: Yes, Justice Kennedy.
William H. Rehnquist: Well, he turned left rather than right, didn't he?
Austin C. Schlick: I'm sorry.
William H. Rehnquist: The idea that he would eventually go north on Kuykendall and then take go west to rejoin one ninety one north of the checkpoint.
Austin C. Schlick: That that's right, and then head up to I ten, which would allow him to go to Tucson Tucson or Phoenix, for example.
Sandra Day O'Connor: Although it is a route that could have been used by people going up to the Chiricahuas.
Speaker: It's it's possible, Your Honor, but...
Austin C. Schlick: the district court addressed that possibility on page twenty two A of the petition appendix and said that that would require a forty or fifty mile trip over unimproved dirt roads.
Antonin Scalia: Mr. Schlick, could I come back to the to the slowing slowing up? u- a- I'm I'm not quite sure what the what the Government's objection to the court's opinion is.
Austin C. Schlick: In this case, Justice Scalia, the deceleration is is not a factor on which the case would turn.
Speaker: discuss in a moment.
Antonin Scalia: that factor, y- your your really your only objection is you can't be as categorical as the court of appeals put the point.
Austin C. Schlick: That's that's exactly right.
John Paul Stevens: May may I ask this question? At the very page of the opinion that you call our attention to, the court of appeals said, in reaching our conclusion, we find that some of the factors on which the district court relied are neither relevant nor appropriate to a reasonable suspicious suspicion analysis in this case.
Austin C. Schlick: Justice Stevens, we would say that it had some relevance.
John Paul Stevens: Do you think the court of appeals erred in saying that in this case it had no relevance?
Austin C. Schlick: er Yes, Justice Stevens.
John Paul Stevens: I see.
Antonin Scalia: And what about what about, you know, not not waving to the police car as you go by? I don't know when I if I were ever exceeding the speed limit and saw and saw a police car, it seems to me I would slow down and and try to give the impression that I wasn't slowing down because I saw the police car.
Austin C. Schlick: Agent Stoddard's testimony was that both respondent and his front-seat adult passenger stared straight ahead.
Antonin Scalia: Or maybe somebody who had been going fifty miles an hour in a twenty five mile-an-hour zone.
Austin C. Schlick: Again, Agent Stoddard's testimony was was that respondent's behavior wa- it was very unusual.
William H. Rehnquist: What's the testimony as to the amount of use this particular route got? How how many cars a da- a day, anything about how many cars a day or an hour came over it?
Austin C. Schlick: The testimony, Mr. Chief Jus- Mr. Chief Justice, was that this road the sensor hits on the Border Patrol maintains sensors along Leslie Canyon Road and Rucker Canyon Road, and that the first sensor on Leslie Canyon Road, which responded to northbound traffic, was triggered about once every two hours.
Speaker: . So,
William H. Rehnquist: car every two hours?
Austin C. Schlick: Correct.
Speaker: and that's going to...
Ruth Bader Ginsburg: things the Ninth Circuit said is just looking at this laundry list and just to throw everything in and mix it all up and say it's suspicious that the driver didn't look at the police officer or didn't wave, but it's equally suspicious that the children did wave.
Austin C. Schlick: Twelve, ten and seven.
Ruth Bader Ginsburg: And the children were waving in the back, and something was to be inferred from that?
Austin C. Schlick: er They weren't simply waving, Your Honor.
Antonin Scalia: They were waving forward.
Austin C. Schlick: Correct.
Antonin Scalia: And and the car the police c- the Border Patrol car was behind them.
Austin C. Schlick: Correct.
William H. Rehnquist: To to what extent, Mr. Schlick, do three judges, say, sitting in San Francisco or Los Angeles or nine Justices sitting here do we defer to the judgment in these matters of a Border Patrol agent on the scene?
Austin C. Schlick: Ornelas, among other cases, addressed that, Your Honor, and and held that it's appropriate to give due weight to the expertise and experience of law enforcement officers and local judges.
John Paul Stevens: May I ask this question? I get the impression, in reading the officer's testimony, what he really did is once he checked and found where the car came from, where it was registered in a high drug area, that's what triggered his decision to stop the vehicle.
Austin C. Schlick: If you...
Speaker: As I understand...
John Paul Stevens: things like waving and slowing down and so forth.
Austin C. Schlick: As as I understand your question, no, I don't think they would be.
Speaker: concealed cargo...
John Paul Stevens: is part of the location, as I say.
Austin C. Schlick: Is in your hypothetical, Justice Stevens, is the fact that it was a minivan?
Speaker: [Inaudible]
Austin C. Schlick: Yes, yes.
John Paul Stevens: In other words, you're saying what you're saying I think is that even if the Ninth Circuit were correct in disregarding the waving and the slowing down and the failure to wave once, you'd still have probabl- a s- a reasonable suspicion.
Austin C. Schlick: Yes, Justice Stevens.
John Paul Stevens: I have a que- another question, if you if you if you have the time.
Speaker: I'm just a little puzzled...
John Paul Stevens: at what the at the setup here, why there's the checkpoint thirty miles from the border, and whether or not there was one closer to the border.
Austin C. Schlick: There is a border inspection station in in Douglas, but the Court explained in Martinez-Fuerte the th- the the criteria the Border Patrol uses to establish its fixed checkpoints, and I think those criteria continue to hold true today.
John Paul Stevens: And then the other question I had is about the sensors.
Austin C. Schlick: The sensors are magnetic sensors which are directional.
Speaker: local traffic...
John Paul Stevens: not only the northbound, but also the fact that he turned right the first time er le- with fa- on the left the first time.
Austin C. Schlick: Yes.
Speaker: the national forest.
Austin C. Schlick: That's right.
John Paul Stevens: Yeah.
William H. Rehnquist: Very well, Mr. Schlick.
Victoria A. Brambl: Mr. Chief Justice, and may it please the Court I wanted to respond to the question that you asked, Mr. Chief Justice, about who should we give due weight to and who is going to know better, the officer in the field, the district court, or the court of appeals.
William H. Rehnquist: All those that type of opinion seems to me contrary to our opinion in Sokolow where we said you just can't categorize these kind of factors and say that v- this kind of thing is never useful and something else is always useful.
Victoria A. Brambl: I think that all the parties agree that the totality cannot have categorical rules because...
William H. Rehnquist: Well, then then certainly you you must you're not defending then some parts of the Ninth Circuit opinion.
Victoria A. Brambl: I think that some of the language that the Ninth Circuit used was inartful in that it made it sound if you take one sentence out of the whole opinion, it would make it sound like they were creating categorical rules.
Speaker: instruction and guidance.
Stephen G. Breyer: I was quite disturbed actually by the opinion because I thought there were five or six Supreme Court cases that say this is just the kind of opinion you should not write.
Victoria A. Brambl: Well, I certainly agree that that there may be circumstances in which where you live or slowing down could be.
Antonin Scalia: Maybe maybe we really don't know enough to say that.
Victoria A. Brambl: Well, the agent like so many of the factors in this case, the agent didn't really tie down or tie into his experience why slowing down would be predictive or indicative of not just speeding but of criminal activity such as alien or drug smuggling, which was the reason that he was out there.
Antonin Scalia: Well, he said, people, when they see my Border Patrol car, normally don't slow down.
Victoria A. Brambl: Well...
Antonin Scalia: Do you know, as a matter of fact, whether Border Patrol agents give speeding tickets?
Victoria A. Brambl: I think that that's an open question.
Antonin Scalia: It's an open question whether they give speeding tickets?
Victoria A. Brambl: But I believe that they generally...
Antonin Scalia: Don't they have other things to do?
Victoria A. Brambl: They do have other things to do.
Ruth Bader Ginsburg: Ms. Brambl, the the district court ruled for the Government in this case, and the Ninth Circuit reversed.
Victoria A. Brambl: Well, the district court judge did refer to that, but what's what the the court of appeals picked up on, which the district court didn't, was all of the inferences that and subjective beliefs that this waving entailed because it wasn't just the the children were facing forward and waving forward.
Stephen G. Breyer: How do we know from the record what kind of wave it was? What what he says in his testimony is they kind of stuck their hands up and began waving to me like this.
Victoria A. Brambl: Well, I think that that goes to the heart of the issue presented by this case, which is what can the court of appeals exclude as factors, even if they do it on a case-by-case basis.
Sandra Day O'Connor: But it does seem as though the Ninth Circuit was trying to suggest that no other court could consider it in the calculus either in the future and and was making some kind of effort to develop some more rigid guidelines than we've seen in the past.
Victoria A. Brambl: Well, I certainly agree that totality a- and reasonableness has to remain flexible, and that given the times that we live in, that perhaps adjustments are going to be made.
William H. Rehnquist: When When When we have said that the test is totality of the circumstances, the amount of guidance that can be provided by by a court is is somewhat limited.
Victoria A. Brambl: It is but there's a surprising repetition of factors.
William H. Rehnquist: A surprising repetition of factors by the Ninth Circuit.
Victoria A. Brambl: Well well, even this Court in Ornelas recognized that certain fact patterns were similar, such as Sokolow and Royer and a few others, that really given how fact-specific they are, there really is, especially when you start looking in border areas where for instance, there are a number of stops where there are checkpoints and and people claiming that perhaps these people are on the road for checkpoint evasion...
Speaker: purposes.
William H. Rehnquist: you know, checkpoints vary too.
Victoria A. Brambl: Well, sure.
Anthony M. Kennedy: Well, that's that that's true.
Victoria A. Brambl: Well , the Ninth Circuit, even since this opinion, still examines all of the factors.
Stephen G. Breyer: You have a a point that's a serious point I think.
Speaker: Okay.  Now, what do we...
Stephen G. Breyer: do about that? I had thought that the way to deal with it is totality of the circumstances is the way to deal with it, not having rigid rules that say you can never consider whether his he was sweating or wasn't sweating.
Victoria A. Brambl: Well, I think that the solution is to allow courts like the Ninth Circuit and other circuits to say, look, we see the same thing time and time again, and it really has very little or no meaning.
David H. Souter: But but that e- an- and I I I think your your point is is well taken as far as you go, but it seems to me that that's not going to help the Ninth Circuit opinion here because what you're saying is don't rely on highly general factors which are so general that we really, in the abstract, don't know where they point.
Victoria A. Brambl: Well, as as I said, the the language the Ninth Circuit used could have been a lot more clear and a lot more artful.
David H. Souter: Well, it might have said what you said, but it didn't say what you said.
Victoria A. Brambl: Well, they did say frequently, and in effect, when there was a rehearing in this case, they amended the opinion to add under the circumstances of this case and in this case on many, many times.
Speaker: think that...
Ruth Bader Ginsburg: not often enough.
Victoria A. Brambl: It would have helped.
Speaker: [Inaudible]
Ruth Bader Ginsburg: because initially the opinion did read categorically we don't consider slowing down, we don't consider kids waving, and then they threw in a lot of under the circumstances in this case, not in in every instance, but in a number of cases to.
Victoria A. Brambl: And I think you're right.
Ruth Bader Ginsburg: Well, one thing that the circuit didn't do and it it did puzzle me was when I read the district court's opinion, I thought the district court was saying, yeah, I could go along with they're in a recreation area.
Victoria A. Brambl: That's true, but the Ninth Circuit did point out and if you look at the map that's on page one fifty seven of the joint appendix that's the map that we submitted in connection with this case and that the District Court and the the Ninth Circuit considered it shows that it's got a lot more detail, as far as a lot of the destinations.
Speaker: stop occurred.
Victoria A. Brambl: Yes.
William H. Rehnquist: Yeah.
Victoria A. Brambl: Once you turn onto that road and you keep going, you can see on to the east there's a number of campgrounds, a number of areas, including...
William H. Rehnquist: The Chiricahua?
Victoria A. Brambl: Yes.
William H. Rehnquist: Yeah, but f- to go from Douglas to Chiricahua National Monument would be er would be extremely odd to go the route this minivan took.
Victoria A. Brambl: Well, the van was appropriate for that road and the conditions, and I would point out that when the agent had...
Speaker: But,
William H. Rehnquist: if it's appropriate, if it's i- it's also appropriate to go on a paved highway, I take it.
Victoria A. Brambl: Well, sure, but...
William H. Rehnquist: I mean, why why would you go up this very winding road to a place that you can get to much more quickly by going up a paved highway?
Victoria A. Brambl: It might be a a matter of preference and and and taste.
Speaker: and...
William H. Rehnquist: Yeah ye- bu- s- you know, all of these factors as as Justice Breyer sugge- we're not saying that they would prove guilt beyond a reasonable doubt or that they would amount to probable cause.
Victoria A. Brambl: But it isn't suspicious for a family from Douglas to use a road that leads right from Douglas, that start out that starts out ten miles paved, to go through a beautiful area up to perhaps Chiricahua Monument or some of the areas along there on the...
Speaker: It it sort of is...
William H. Rehnquist: Yeah you you you can't s- i- it's obviously nothing crimin- But wh- wh- what do what did the respondent say, that he was going to meet somebody there?
Victoria A. Brambl: That's correct.
William H. Rehnquist: Wh- wh- What's how does that tie in with going to a re- recreational area?
Victoria A. Brambl: Well well, it really doesn't because we know that he was involved in illegal activity, but that's the hindsight of what the officer found after the stop.
John Paul Stevens: Would you comment on on a phase of the case that keeps com- puzzling me? The the sensors on the road.
Victoria A. Brambl: Well well, I think what's important to recognize is when you look at the maps, there aren't too many roads that lead anywhere from Douglas because it's right on the border.
Speaker: happened to be...
John Paul Stevens: suspicious if there is a much more of a rapid route available, rapid and comfortable.
Victoria A. Brambl: Well, they were going fifty to fifty-five...
Speaker: miles per hour.
Victoria A. Brambl: And there was no testimony that the car was flying the van was flying all over the place, whi- which tells me and the pictures bear it out is that this wasn't it was a dirt road and it was in a a fairly isolated area, not full of houses and and whatnot.
John Paul Stevens: It's not only an isolated area, but the testimony was that the people who normally used the road were locals, ranchers or others, that it was not a road frequently traveled by families.
Victoria A. Brambl: However, the testim- that was the testimony by the Border Patrol...
Speaker: agent.
Victoria A. Brambl: The investigator from our office testified that this road was used and enjoyed by all kinds of families.
Speaker: visiting the area...
John Paul Stevens: that suggests that every time somebody trips the sensor, they go out and take a look at them.
Victoria A. Brambl: That's true.
Speaker: Yeah.
Victoria A. Brambl: and it would be a shame if if every family on a road like that or on that road in a minivan on a holiday would be subject to heightened scrutiny just because this happens to be a road where smugglers sometimes use it.
Speaker: A- are is...
Stephen G. Breyer: there any indication there ever has been such a family?
Victoria A. Brambl: [Inaudible]
Stephen G. Breyer: I mean, I imagine if there were an innocent family happened to accidentally come from an area where there is a lot of smuggling, and that doesn't you know, not everybody is a smuggler in such an area.
Victoria A. Brambl: W- Well, one of the problems with with Fourth Amendment issues is that the vast majority of innocent people that are protected by the Fourth Amendment often remain silent when they are subjected to arbitrary or or random stops.
Antonin Scalia: Well I I'd feel much more sympathetic to to that person th- th- than tha- than I would to your client who who whose whose argument essentially is, yes, I was indeed a smuggler, but an- and he suspected me to be a smuggler and he turned out to be right.
Victoria A. Brambl: It doesn't.
Speaker: court.
Antonin Scalia: not saying it's conclusive.
Victoria A. Brambl: Well, the problem is there weren't really any factors or...
Speaker: infere-
Ruth Bader Ginsburg: know one know about the stops of of someone who is a perfectly law-abiding citizen? Nobody is pressing charges against them.
Victoria A. Brambl: That's exactly right.
Speaker: short.
William H. Rehnquist: ju- just before the shift change is an individualized factor.
Speaker: Well...
William H. Rehnquist: it i- we're not saying that i- a- anytime someone comes along this road it's suspicious.
Victoria A. Brambl: Well, it's certainly forty five minutes before a sh- shift change when perhaps, depending on where the agents are out in the field, some of them may be returning back.
Speaker: Would you explain to me...
John Paul Stevens: the significance of the shift change? I frankly didn't quite understand.
Victoria A. Brambl: Well, the Border Patrol claims that smugglers, in general, are aware of when they change...
Speaker: shifts and...
John Paul Stevens: difference would it make? does that make?
Victoria A. Brambl: Well, the thought is that smugglers would then think they're getting by because all of the agents are at the s- at the station.
Speaker: But the idea...
Sandra Day O'Connor: would be that the Border Patrol agents were all at the checkpoint and wouldn't be out in the field to to be able to follow up on any information from the sensor.
Victoria A. Brambl: Th- That's exactly right.
Speaker: And...
John Paul Stevens: I still don't understand because that would be at the moment of the change.
Victoria A. Brambl: Well,
Speaker: sure. It...
John Paul Stevens: really puzzled...
Victoria A. Brambl: A- And that's the point we were able to make in the the record that the the court of appeals reviewed, which is that when exactly when shift change would occur and when the...
Speaker: agent...
William H. Rehnquist: you, Ms. Brambl.
Victoria A. Brambl: Thank you.
William H. Rehnquist: Mr. Schlick, you have five minutes left.
Austin C. Schlick: Mr. Chief Justice, unless the Court has further questions, we submit that the judgment of the court of appeals should be reversed.
John Paul Stevens: Tell me.
Austin C. Schlick: Certainly, Justice Stevens.
Speaker: to the checkpoint...
Austin C. Schlick: on I one ninety one.
John Paul Stevens: He'd be be driving back, but at the same time the sensors are working.
Speaker: I just...
John Paul Stevens: don't understand it.
Austin C. Schlick: That's true.
Speaker: that...
John Paul Stevens: record tell us whether it was generally known that there were sensors on this road?
Austin C. Schlick: The record does not.
John Paul Stevens: I just had the feeling it might be a different case if they just put a sign up saying, strangers in this area are subject to stop if they're not you know, if they're not local people.
Austin C. Schlick: Certainly, Justice Stevens, the smugglers are well aware of the location of the checkpoint and the route to to evade it.
John Paul Stevens: But not of the sensors you think.
Austin C. Schlick: I I I I can't answer that question.
Stephen G. Breyer: A- are there any is there anything in the record that suggests at all, or i- anywhere, that there are other fam- there are families, that sometimes people do use this for picnics? They like sightseeing.
Austin C. Schlick: The record does include evidence that the recreation areas off of Rucker Canyon Road if...
Speaker: respondent...
Stephen G. Breyer: one of them, but there's one further to the north.
Austin C. Schlick: No, Justice Breyer.
William H. Rehnquist: Thank you, Mr. Schlick.